 Case 1:19-cr-00303-BMC-LB Document 6 Filed 07/11/19 Page 1 of 1 PageID #: 16

                                   MINUTE ENTRY

BEFORE:                Magistrate Judge Steven M. Gold

DATE                   July 11, 2019

TIME:                  5:30 p.m.

DOCKET NUMBER(S):      MJ 16-1151 (SMG)

                       USA v. Babayoff
NAME OF CASE(S):

FOR PLAINTIFF(S):
                       Campos
FOR DEFENDANT(S):
                       Ruhnke

                       5:28-5:40
FTR/COURT REPORTER:

TELEPHONE CONFERENCE RULINGS:

The Court advised counsel of defendant's call to chambers and the substance
of his conversation with the case manager.
